Citation Nr: 1530259	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the bilateral feet (excluding the toes).  

2.  Entitlement to service connection for residuals of a cold injury to the bilateral toes.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1973 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Videoconference hearing in May 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed bilateral lower extremity cold injuries (in the toes and feet) as a result of his service in the Korean Peninsula during his active service as an Army infantryman.  Further, he has alleged that exposure to loud weapons noises caused him to develop a current and chronic bilateral hearing loss disability, and that these conditions, in addition to his service-connected low back disorder (evaluated as 40 percent disabling) prevent him from engaging in any type of substantially gainful employment.  

With respect to the claimed hearing loss and cold injury residuals, it is noted that the Veteran's form DD-214 documents that, between 1973 and 1974, there was service rendered as a light weapons infantryman.  The Veteran had foreign service in the Republic of Korea (South Korea), and this is also annotated in his service personnel records.  It is asserted that duty in the infantry in Korea involved spending many nights in the field, and the Veteran stated that he participated in reconnaissance missions close to the demilitarized zone (DMZ) (the politically contested border with the Democratic People's Republic of Korea (North Korea)).  

As the Veteran's military occupational specialty (MOS) was that of an infantryman, it is conceded that he would have been exposed to loud noises in the form of weapons fire.  Further, Korea is known for a very cold climate during the winter months, and as an infantryman stationed in the country, the Veteran would have spent a considerable amount of time exposed to those harsh elements.  Accordingly, there is no debate as to these aspects of the Veteran's claims.  

At present, the record does not indicate that the Veteran has been diagnosed with a bilateral hearing loss disability or cold injury residuals in his feet/toes.  The service treatment records do, however, show a variance of hearing thresholds from service entry to separation.  Indeed, while the Veteran did not manifest a hearing loss disability prior to entry into service, he did have several indications of symptoms in both ears prior to entry into service.  At several thresholds, the Veteran's auditory acuity did worsen in both the right and left ear by the time of separation.  For the left ear, the Veteran did, in 1974, demonstrate a mild hearing loss disability for VA purposes.  As this was more than 40 years ago, however, and as it is the only evidence of hearing loss disability of record, it is not particularly helpful in establishing as to if a current hearing loss disability is present (it is possible that the finding in service represented an acute depreciation in hearing as due to proximity to weapons firing, which hasn't existed in many years).  

The Veteran was afforded a VA audiology examination in September 2011; however, no useful results were able to be obtained.  The Veteran has specifically complained about the conduct of this examination, and has stated that he gave his best effort and that he has subsequently been fitted for hearing aids.  An addendum opinion, dated in November 2011, noted that "any left ear hearing loss," if present, would be related to service; however, the examiner didn't note if the Veteran did, indeed, experience a hearing loss disability.  

Simply put, the first requirement for any claim of service connection is that the claimed disability be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is unclear as to what the issue was in September 2011 with respect to the examiner's inability to obtain adequate hearing results.  It is, perhaps, implied that the Veteran did not forward a cooperative effort in the administration of the test.  The Veteran specifically rejects this, and stated that he was fully willing to participate in testing and that subsequent to the examination he received appropriate audiological treatment for the fitting of hearing aids.  Given this, the Board will remand the claim so that a different audiologist can examine the Veteran; however, the Veteran is reminded that VA's duty to assist is not a "one-way street," and that he should provide his full cooperation during the new test.  The VA examiner should determine as to if the Veteran currently experiences bilateral hearing loss disability as described by VA regulation.  If so, the examiner should specifically note the threshold shifts in service (to include the 1974 assessment of a mild hearing loss disability), and should determine if it is at least as likely as not (50 percent probability or greater) that such disability is causally related to noise exposure in service.  

With respect to the claimed cold injury residuals, the Veteran has submitted some photographic evidence of current discoloration in his toes.  It is not abundantly clear as to what such discoloration potentially represents.  As noted, the Veteran did serve in Korea, and he has made allegations of feeling excessively painful symptoms in the feet since that time.  The Veteran did have one in-service annotation of radiculopathy into the lower extremities in January 1974.  It was suspected at that time to originate from the back; however, no confirmation was subsequently made.  At the very least, this does raise the possibility of some type of neurological impairment in the lower extremities during service.  That such a finding was made in the winter months also, at least potentially, is an indication of lower extremity problems during a time of cold weather exposure.  Essentially, the Veteran has, through submission of his photographs and his credible complaints of pain in the feet and toes, shown symptoms of current lower extremity disablement.  His service in Korea during the winter and the one episode of neurological complaints in the lower extremities in service show, at least potentially, some indication of symptoms while in active service.  Given this, the jurisprudential requirement to afford a VA examination is triggered, and the claim will be remanded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed TDIU, it is intertwined with the other issues on appeal being remanded, and adjudication on this issue must be deferred until the directed development has occurred.  That said, a September 2011 VA general medical examination by a physician's assistant (PA) noted significant functional impairment as associated with a service-connected low back disability.  Indeed, it was noted that the Veteran is "unable to work even in a computer station for at least 4 hours because of constant pain."  While the Veteran "might" have the ability to work in a supervisory role, he would need to have "several rest periods to decrease his pain" and would also have to "avoid walking long distances or climbing stairs."  The Board takes the assessment of an inability to work at a desk for up to 4 hours as particularly limiting of employment options, regardless of supervisory responsibilities, and the opinion is supportive of the claimed inability to gain and maintain substantially gainful employment.  As the Veteran does not, as of yet, meet the regulatory threshold to be considered for entitlement to TDIU on a schedular basis, however, his claim must be considered on an extraschedular basis if his current level of service-connected disablement is not increased pursuant to the directives of this remand order.  Thus, the VA examiners should determine any functional limitations when coming to their conclusions on the nature and etiology of the claimed lower extremity and foot disorders.  Should the Veteran's combined disability rating remain below the threshold for entitlement to a schedular TDIU after the RO's de novo adjudication of the claims on appeal, the claim for an extraschedular TDIU is to be referred to the Director of VA's Compensation Service for consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations with appropriate examiners to address the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a bilateral hearing loss disability within the meaning of 38 C.F.R. § 3.385?  If so, is such disability at least as likely as not related to confirmed exposure to loud noises during the Veteran's infantry service in the United States Army? The existence of mild hearing loss disability in 1974, and of worsening bilateral hearing loss symptoms between 1973 and 1974, should be specifically addressed.  The examiner, who should be different than the one who conducted the September 2011 examination, should also describe any functional impact with respect to employability, and should support all conclusions with a rationale in the narrative portion of the examination report.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences cold injury residuals, or any other type of orthopedic/neurological disability, in the bilateral feet and toes?  If so, is it at least as likely as not that such disability had causal origins with the Veteran's active service in the cold climate of Korea?  The examiner should reference complaints of radicular pain into the lower extremities dating from January 1974, and should support any conclusions in the narrative portion of the examination report with an associated rationale.  Further, the examiner should list functional impairments associated with toe/foot disability as regards the Veteran's ability to engage in employment.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims on a de novo basis.  Should adjudication not result in the Veteran meeting the threshold requirement for entitlement to TDIU on a schedular basis, the claim for TDIU is to be referred to the Director of VA's Compensation Service for consideration on an extraschedular basis.  Should any claims not be granted by the RO, a supplemental statement of the case is to be issued and the claims are to be forwarded to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


